
	

113 HR 1808 IH: Maine Coastal Islands Wilderness Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1808
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Michaud (for
			 himself and Ms. Pingree of Maine)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain Federal lands within the Cross
		  Island National Wildlife Refuge and the Petit Manan National Wildlife Refuge,
		  part of the Maine Coastal Islands National Wildlife Refuge Complex, in Lincoln
		  County, Hancock County, and Washington County, Maine, as
		  wilderness.
	
	
		1.Short titleThis Act may be cited as the
			 Maine Coastal Islands Wilderness Act
			 of 2013.
		2.DefinitionsIn this Act:
			(1)High-water
			 markThe term high-water mark means the point on the
			 bank or shore up to which the water, by its presence and action or flow, leaves
			 a distinct mark indicated by erosion, destruction of or change in vegetation,
			 or other easily recognizable characteristic.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Additions to the
			 National Wilderness Preservation System
			(a)AdditionsIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), and
			 subject to subsection (c), the following Federal lands in the State of Maine
			 are hereby designated as wilderness and as components of the National
			 Wilderness Preservation System:
				(1)Certain lands in
			 the Cross Island National Wildlife Refuge, comprising approximately 1,703
			 acres, as generally depicted on the map entitled Cross Island National
			 Wildlife Refuge: Islands Wilderness Proposal and dated May, 2010, which
			 shall be known as the Cross Island Wilderness. Cross Island
			 Wilderness includes six islands in a geographic cluster in Washington County
			 distributed over the following:
					(A)Cross Island:
			 1,654 acres.
					(B)Inner Double Head
			 Shot Island: 8 acres.
					(C)Outer Double Head
			 Shot Island: 14 acres.
					(D)Mink Island: 11
			 acres.
					(E)Scotch Island: 10
			 acres.
					(F)Old Man Island: 6
			 acres.
					(2)Certain lands in
			 the Petit Manan National Wildlife Refuge, comprising approximately 1,553 acres,
			 as generally depicted on the maps entitled Petit Manan National Wildlife
			 Refuge: Islands Wilderness Proposal and dated May, 2010, which shall be
			 known as the Maine Coastal Islands Wilderness. Maine Coastal
			 Islands Wilderness includes seven islands distributed over the
			 following:
					(A)Outer Heron Island
			 (Lincoln County): 66 acres.
					(B)Outer White Island
			 (Lincoln County): 16 acres.
					(C)Little Marshall
			 Island (Hancock County): 14 acres.
					(D)John’s Island
			 (Hancock County): 43 acres.
					(E)Bois Bubert Island
			 (Washington County): 1,321 acres.
					(F)Inner Sand Island
			 (Washington County): 18 acres.
					(G)Halifax Island
			 (Washington County): 75 acres.
					(b)Maps and
			 descriptions
				(1)Filing and
			 availabilityAs soon as practicable after the date of the
			 enactment of this Act, the Secretary shall file a map and legal description of
			 each wilderness area designated by subsection (a) with the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate. The maps and legal descriptions filed shall be
			 filed and made available for public inspection by the Secretary in the office
			 of the Director of the United States Fish and Wildlife Service.
				(2)Force and
			 effectA map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the map and legal description.
				(c)Seaward boundary
			 of wilderness areasThe seaward boundary of each wilderness area
			 designated by this section shall be the high-water mark.
			4.Administration
			(a)ManagementSubject
			 to valid existing rights, lands designated as wilderness by this Act shall be
			 managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.) and this Act, except that, with respect to any wilderness areas
			 designated by this Act, any reference in the Wilderness Act to the effective
			 date of the Wilderness Act is deemed to be a reference to the date of enactment
			 of this Act.
			(b)Incorporation of
			 acquired land and interestAny land within the boundary of the
			 land designated as wilderness by section 3 that is acquired by the United
			 States shall—
				(1)become part of the
			 wilderness area; and
				(2)be managed in
			 accordance with this section.
				(c)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the
			 jurisdiction or responsibilities of the State of Maine with respect to wildlife
			 and fish.
			(d)Buffer
			 zonesCongress does not intend for the designation of wilderness
			 areas in the State under this section to lead to the creation of protective
			 perimeters or buffer zones around any wilderness area.
			(e)Activities or
			 uses up to boundariesThe fact that nonwilderness activities or
			 uses can be seen or heard from within a wilderness designated by this Act shall
			 not, of itself, preclude the activities or uses up to the boundary of the
			 wilderness area.
			(f)Navigational
			 devicesConsistent with the purpose of the Wilderness Act, the
			 Secretary may authorize the installation of navigational devices in any
			 wilderness area designated by this Act for the purpose of improving public
			 health and safety.
			(g)Landing of
			 watercraftNothing in this Act shall be construed as prohibiting
			 the landing of a watercraft on an island on which is located any area
			 designated as a wilderness area by this Act.
			
